DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 9/7/21 to the non-final Office action of 6/9/21 is acknowledged. The Office action on currently pending claims 1-17 follows.

Priority

Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Japan on 06/27/2018. It is noted, however, that Applicant has not filed a certified copy of the JP2018-121932 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 11 recites the limitation “a second portion”. It’s not clear what said “second portion” is (i.e., the second portion of what ?). 
Furthermore, the limitations “the first open portion” (lines 17-18), “the corner portion” (line 19), and “the first constriction portion” (line 19) lack antecedent basis. In view of the above, the entire amended portion of claim 1 (lines 17-20) is unclear and indefinite. 
Furthermore, claim 15 recites the limitation “firstconstricted” [sic], instead of the “first constricted”.
Furthermore, claim 16 recites the limitation “a semiconductor device”. Is it refers to the “semiconductor chip” introduced in claim 1 ? Applicant is required to use uniform terminology throughout the claims.
All remaining claims have been also rejected along with the aforementioned claims, since they either inherit their problems and/or fail to correct /clarify them.
	Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US/8, 369, 090 to Chester et al. (Chester).
Regarding claims 1 and 17, as best understood, Chester discloses (Fig. 4-6 and 7A) a cooling apparatus (41) for a semiconductor module (75) including at least one semiconductor chip (68, 69, 76), the cooling apparatus comprising: a ceiling plate (81) having a bottom surface (adjacent to (73)); and a case portion ((60), Fig. 7A) that has two sets of edges opposing each other in an overhead view (Fig. 7A), and includes a flow portion (91) that is arranged on a bottom surface side of the ceiling plate and allows coolant to flow therethrough (86), an outer edge portion (87) that surrounds the flow portion, and a side wall provided on an inner side of 


    PNG
    media_image1.png
    569
    677
    media_image1.png
    Greyscale

In re Aller, 105 USPQ 233. Also, the rational that a particular shape (i.e., of the flow portion) is a design choice may be found in legal precedent: See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 17, the preamble limitation “a vehicle”, the limitation is directed to the intended use of the semiconductor module (i.e., in a vehicle), wherein the semiconductor module of Chester is capable of acting in such a manner (i.e., to be used in a vehicle). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
Regarding claim 15, as best understood, Chester discloses that a width of the outer edge portion (87) differs in front of and in the rear of the first constricted portion (85, 89), in the second direction (since said portions (85, 89) are integrally formed with, and protrude from, said outer edge portion (87), it can be said that they change the width thereof as can be seen on Fig. 7A).
Regarding claim 16, as best understood, Chester discloses that a semiconductor device (75, 76, 68, 69) arranged above the ceiling plate (81), (Fig. 5, 6).
Regarding claim 17, Chester discloses all as applied to claim 1, but does not teach that the semiconductor module is a part of a vehicle (i.e., used in a vehicle).

Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have used the cooling apparatus of Chester to cool vehicular semiconductor components, thus providing efficient cooling therefor and enhancing overall reliability of the vehicle. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 2 (“the case portion includes a floor plate having four corner portions, the flow portion is arranged between the floor plate and a bottom surface of the ceiling plate, a first open portion for connecting the flow portion to the outside is provided in at least one corner portion of the floor plate, and a distance from the first open portion to the first constricted portion in the second direction is less than a distance from the first open portion to a center position of in combination with all of the limitations of claim 1, are believed to render the combined subject matter and all claims depending therefrom allowable over the prior art of record, taken alone or in combination and subject to the obviation of the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments

Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anatoly Vortman/
Primary Examiner
Art Unit 2835